Exhibit 10.02

Non-Employee Director

AWARD AGREEMENT

This non-employee director award agreement (the “Agreement”), effective as of
[insert grant date], is between NuStar GP Holdings, LLC (the “Company”) and
[insert name] (“Participant”). All capitalized terms contained in this Agreement
shall have the same definitions as are set forth in the NuStar GP Holdings, LLC
Long-Term Incentive Plan, as amended (the “Plan”) unless otherwise defined
herein. The Plan is incorporated herein by reference for all purposes.

The parties agree as follows:

 

1. The Compensation Committee of the Board of Directors of the Company hereby
grants to Participant [insert #] Restricted Units under the Plan, including
UDRs.

 

2. The Restricted Units granted hereunder are subject to the following
Restricted Periods, and will vest and accrue to Participant in the following
increments: [insert 1/3 #] Units on [first anniversary of original grant date];
[insert 1/3 #] Units on [second anniversary of original grant date]; and [insert
1/3 #] Units on [third anniversary of original grant date]. The Restricted Units
may vest prior to the expiration of such period as set forth in the Plan. Upon
vesting, for each Restricted Unit granted hereunder, the Participant will be
entitled to receive an unrestricted Common Unit.

 

3. UDRs with respect to the Restricted Units will be paid to Participant in cash
as of each record payment date during the period such Restricted Units are
outstanding.

 

4. Participant agrees that the unrestricted common Units to which Participant
will be entitled in connection with the vesting of each Restricted Unit may be
issued in uncertificated form pursuant to the Direct Registration Service of
NuStar Energy L.P.’s transfer agent.

 

5. The Company will withhold any taxes due from Participant’s grant as required
by law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to Participant.

 

6. By accepting this Award, Participant hereby accepts and agrees to be bound by
all of the terms, provisions, conditions, and limitations of the Plan and any
subsequent amendment or amendments, as if it had been set forth verbatim in this
Award.

 

7. This Award shall be binding upon the parties hereto and their respective
heirs, legal representatives and successors.

 

8. This Award is effective as of [insert grant date].

 

9.

The issuance of Units under this Award shall be made on or as soon as reasonably
practical following the applicable date of vesting, but in any event no later
than the 15th day of the third month following the end of the year in which the
applicable date of vesting occurs. With respect to the receipt of distributions,
the payment of distributions shall be made by the last day of the fiscal quarter
during which distributions on the Company’s Units are paid, but in any event by
no later than the 15th day of the month following the end of the year in which
the applicable distributions on the Company’s Units are paid. This Agreement and
the Award evidenced hereby are intended to comply, and shall be administered
consistently in all respects with Section 409A of the Internal Revenue Code and
the regulations promulgated thereunder. If necessary in order to ensure such
compliance, this Agreement may be reformed consistent with guidance issued by
the Internal Revenue Service.

 

10. The validity, construction and effect of this Agreement shall be determined
by the laws of the State of Texas.

 

11. Neither Participant nor any person claiming by, through or under Participant
with respect to the Restricted Units shall have any rights as a unitholder of
NuStar GP Holdings, LLC (including, without limitation, voting rights).

 

12.

The Agreement and Participant’s interest in the Restricted Units granted by this
Agreement are of a personal nature, and, except as expressly provided in the
Agreement or the Plan, Participant’s rights with respect thereto may not be



--------------------------------------------------------------------------------

 

sold, mortgaged, pledged, assigned, transferred, conveyed or disposed of in any
manner by Participant. Any such attempted sale, mortgage, pledge, assignment,
transfer, conveyance or disposition shall be void, and the Company shall be
bound thereby.

 

NUSTAR GP HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 

Accepted:

 

 

[insert name]